Citation Nr: 0113944	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-11 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to March 
1968, and from April 1972 to February 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, rated 100 percent disabling; diabetic retinopathy, 
with panretinal photocoagulation, early cataracts and 
restricted visual fields bilaterally, rated 70 percent 
disabling; peripheral neuropathy of the left lower extremity, 
with old pathological fracture of the left second metatarsal, 
rated 40 percent disabling; peripheral neuropathy of the 
right lower extremity, rated 40 percent disabling; dysthymia, 
rated 40 percent disabling; residuals of a brain stem 
cerebrovascular accident, rated 10 percent disabling; 
erectile dysfunction, status post penile prosthesis, rated 
noncompensable; chronic renal failure with nephropathy and 
hypertension, rated 60 percent disabling; transmetatarsal 
amputation of the right foot, rated 30 percent disabling; 
peripheral neuropathy of the left upper extremity, rated 10 
percent disabling; and peripheral neuropathy of the right 
upper extremity.  

2.  Service-connected disabilities have rendered the veteran 
unable to independently perform daily functions of self-care 
or to protect himself from the hazards and dangers incident 
to his daily environment.



CONCLUSION OF LAW

The criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1114(l) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.350(b), 3.352(a), 4.79 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person.  
Service connection is currently in effect for diabetes 
mellitus, rated 100 percent disabling; diabetic retinopathy, 
with panretinal photocoagulation, early cataracts and 
restricted visual fields bilaterally, rated 70 percent 
disabling; peripheral neuropathy of the left lower extremity, 
with old pathological fracture of the left second metatarsal, 
rated 40 percent disabling; peripheral neuropathy of the 
right lower extremity, rated 40 percent disabling; dysthymia, 
rated 40 percent disabling; residuals of a brain stem 
cerebrovascular accident (CVA), rated 10 percent disabling; 
erectile dysfunction, status post penile prosthesis, rated 
noncompensable; chronic renal failure with nephropathy and 
hypertension, rated 60 percent disabling; transmetatarsal 
amputation of the right foot, rated 30 percent disabling; 
peripheral neuropathy of the left upper extremity, rated 10 
percent disabling; and peripheral neuropathy of the right 
upper extremity.  The veteran has been found to be entitled 
to special monthly pension on account of being housebound by 
service-connected disabilities.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 3 
feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or less 
or the visual field reduced to 5 deg. concentric contraction, 
in either event in both eyes, the question of entitlement on 
account of regular aid and attendance will be determined on 
the facts in the individual case.  38 C.F.R. § 4.79.  

A report of an examination for the purpose of evaluating 
whether the veteran needs the aid and attendance of another 
person or is housebound that was conducted by VA, was 
received by VA in May 1998.  At that time, the examiner 
indicated that the veteran complained of diabetes, with 
retinopathy, neuropathy, and nephropathy; atherosclerosis, 
osteomyelitis of the left 5th metatarsal, with amputation; 
high blood pressure; and residuals of a CVA.  On examination, 
the veteran was noted to have normal posture and nutrition.  
There were no restrictions noted in the upper extremities.  
He had recently undergone a left 5th toe amputation and used 
a wheel chair due to this disability and foot ulcers.  There 
were no restrictions placed on his spine, trunk or neck.  He 
had dysarthria due to residuals of a CVA, and visual loss 
from macular degeneration and diabetic retinopathy.  He was 
not able to walk without the assistance of another person and 
was currently limited to leaving his home or immediate 
premises for medical appointments and occasional AA meetings 
only.  The diagnoses were diabetes, with retinopathy, 
neuropathy, and nephropathy; high blood pressure; 
atherosclerosis; osteomyelitis, with a left 5th toe 
amputation and CVA residuals.  The examiner certified that 
the veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.  

Medical records of inpatient and outpatient treatment 
rendered the veteran from April 1998 to April 1999 show that 
he has had extensive treatment for complications of diabetes 
during that year.  These included gangrene of the right foot, 
status post amputation of the foot in December 1998 and 
repeated wound infection in the area of the right groin in 
November 1998 and March 1999.  

Examinations were conducted by VA in June 2000.  On 
cardiovascular examination, it was noted that the veteran had 
hypertension and nephrotic syndrome as a result of his 
diabetes mellitus.  Mild cardiomegaly was noted on chest X-
ray studies and left ventricular hypertrophy was noted on an 
EKG study.  On examination of the peripheral nerves, moderate 
to severe peripheral neuropathy of the lower extremities as 
well as bilateral ulnar neuropathy.  

On psychiatric examination, also performed by VA in June 
2000, the veteran was diagnosed as having major depression.  
It was noted that he was taking medication for his symptoms, 
but had only minimal improvement.  The examiner stated that 
it was difficult to evaluate the veteran's social and 
occupational disability from the depression due to the severe 
medical illnesses.  On evaluation of the veteran's diabetes 
mellitus, it was noted that his activities were fairly 
limited due pain in the legs and lower back.  The impression 
was longstanding diabetes mellitus with multiple 
complications that included diabetic retinopathy and early 
cataracts, with vision loss in the right eye and restricted 
visual fields; peripheral neuropathy, mostly involving the 
lower extremities; erectile dysfunction; chronic renal 
failure; anemia; peripheral vascular disease, status post 
right femoral/popliteal bypass; osteomyelitis, right foot 
amputation; probable gastroparesis; cerebrovascular accident, 
with residual right hand hemiparesis and dysarthria and 
dypuytren's contractures of both hands.  

On examination of the eyes, conducted by VA in June 2000, the 
veteran's corrected visual acuity of the right eye was shown 
to be 20/400, with concentric contraction of the visual field 
to only 13 degrees.  The veteran was considered to be legally 
blind in the right eye.  Corrected visual acuity of the left 
eye was 20/60, with concentric contraction of the visual 
field to only 15 degrees.  

The record shows that the veteran has severe service-
connected disabilities.  While he has not been found to be 
blind in both eyes, such that aid and attendance benefits 
would be automatically awarded, he is shown to be blind in 
the right eye, and has significant visual field constriction 
of the left eye that, when considered in connection with 
corrected visual acuity of only 20/60, causes significant 
impairment.  He has moderate to severe peripheral neuropathy 
of both lower extremities and has begun to experience 
neuropathy of the upper extremities as well.  His heart 
disease has increased in disability as indicated by the 
findings of heart enlargement on both chest X-ray and EKG 
studies.  After taking the entire disability picture into 
consideration, the Board finds that it is in agreement with 
the VA examiner who evaluated the veteran for aid and 
attendance benefits in mid-1998, before many of the 
conditions worsened.  The veteran is not believed to be 
capable of independently performing daily functions of self-
care nor is he able to protect himself from the hazards and 
dangers incident to his daily environment.  As such, aid and 
attendance benefits are warranted.  


ORDER

Special monthly compensation based upon the need for the aid 
and attendance of another person is allowed, subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

